DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments, Remarks and an IDS filed on 08/09/22. Claims 1-2, 5, 10-15 and 21 have been amended, claims 4, 22-28, 33-34 and 38 have been canceled and new claims 39-45 have been added. New claims 42-45 are withdrawn as they depend on the withdrawn claim 15. Claims 15, 21 and 42-45 are withdrawn. Accordingly, claims 1-2, 5, 10-14 and 39-41 are under examination.  pending.

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5, 10-14 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Monzyk et al (US 20110268672) in view of CN107509743 and as evidenced by Sodium Hypochlorite, Molecule of the Month October 2011. 

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	Monzyk et al teach ferrate containing compositions and methods of using them (See title and abstract). It is disclosed that ferrate (VI), or just "ferrate" is capable of desirable bleaching chemistry, and is storage and temperature stable (See [0038]). 
Regarding claim 1, Monzyk et al disclose a composition comprising 40-52 weight % NaOH or KOH, 0.1 to 58 weight % sodium or potassium ferrate(VI), and 0 to 60 weight % water (See [0021]).  
	Regarding claims 1, 4 and 12, it is disclosed that the said ferrate compositions which may be in a solution form, may comprise ferrate, and at least one ingredient selected from: sodium bicarbonate, enzymes, surfactants (such as sodium lauryl sulfate) etc, (See [0023], [0048] and [0172]). 
	Regarding claim 2, Monzyk et al disclose that the ferrate (V) ions are present in the formulation at a range of from 0.05 to 0.5% (See [0029]) and that the amount of ferrate (VI) used in the said formulation is at least about 0.00001% by weight of the formulation, preferably from about 0.05% to about 10% (See [0040]). 
Regarding claim 1, Monzyk et al also disclose that salts of ferrate(VI) can contain counter ions (cations) of K, Na, Rb, Cs, Ca, Mg, Zn, Al, Li, La, Ba, Ga, quaternary ammonium ion, a blend of quaternary ammonium ions, etc, a blend of alone or as solutions and/or mixtures. Other components of a suitable formulation may include surfactants, pH buffers, and/or iron-chelating agents (See [0046]). Other solid solutions of sulfate may include solutions comprising sodium ion, lithium ion, potassium ion, or other alkali metal ions or alkaline earth ions. (See [0110]). Other components that may be present include cationic ions of aluminum, zinc, ferric ion, ferrous ion, magnesium ion, lithium ion, titanium (III or IV), gallium, stannic ion, a rare earth group ion, and the like (See [0067]), and alkali, alkaline earth, ammonium, zinc, lanthanide, aluminum, salts, alone and in combination, etc, (See [0135]).
	Regarding claim 13, Monzyk et al further disclose that buffers to regulate the pH of the composition and solutions resulting from use of the compositions can include any oxidation resistant buffer system with a pH of 6 to 12, preferably 7 to 8 (See [049]), and that pH is preferably maintained at 7.5 or greater, preferably 8.0 or greater, and in some embodiments in the range of 7.5 to 9.0. The solution can be formed in situ on a surface or preformulated and applied to a surface (See [0173]).
	Regarding claim 10, it is disclosed that ferrate(VI) can be combined with other sterilizing agents, for example with glutaraldehyde, bleach, hypochlorite, peroxide, etc. Some of these sterilizing agents would be more stable in the presence of ferrate(VI) than others. For example, hypochlorite and bleach are stable in the presence of ferrate(VI) (See [0122]). 
Regarding claim 5, Monzyk et al teach adding an additive to the formulation including sodium thiosulfate and that sodium thiosulfate will instantly reduce ferrate to ferrous/ferric and is a way to quickly discharge ferrate(VI) when desired (See [0121]).  
Regarding claim 11, Monzyk et al teach adding bleach or hypochlorite but lacks a disclosure on the concentration. However, bleach comprises from 3 to 6% sodium hypochlorite. It is likely that the amount of it in the formulation would meet the required 0.001 to about 5%. Furthermore, one of ordinary skill in the art is more than capable of optimizing the ranges as desired. 
	With regard to claim 14, Monzyk et al teach that ferrate(VI), or just "ferrate" is storage and temperature stable (See [0038] and that unexpectedly, it was found that potassium ferrate(VI) is thermally stable and determined to be stable to storage for long periods, at least 98 days at 71ºC. From the results, it can be estimated that the potassium ferrate(VI) will likely be sufficiently stable for several years of storage (See [0042]). It is further disclosed that unexpectedly we found that the compositions of matter are stable for many weeks to months if kept away from the carbon dioxide of the air, and longer if refrigerated or frozen (See [0144]). 
	Regarding the concentration ranges and ratio recited in new claims 39-41, Monzyk et al teach that the said solution compositions may comprise mole fraction of ferrate/sulfate ion from 1 to 100%, more preferably from 2-10% (See [0092]). 

Ascertainment of the difference between the prior art and the claims
Monzyk et al do not expressly teach the concentrations of the components. CN ‘743 also teach a sterilizing composition comprising ferrate and other disinfecting compounds and provide guidance on the concentrations. 

	CN ‘743 is also related to a high-efficiency sterilizing composition comprising ferrate and other disinfecting compounds. CN ‘743 teach high-efficiency sterilizing composition, including component A and B component, component A including an oxidant, synergist, the oxidant being an alkali metal or alkaline earth hypochlorite salt, the synergist including one or more in potassium permanganate, potassium ferrate, Na2Fe04, potassium peroxydisulfate, modified potassium ferrate. The B component including a single persulfuric acid hydrogen salt, acid dyes (See middle of Page 2 of translation).
It is disclosed that the said alkali metal or alkaline-earth metal includes one or more of sodium hypochlorite, potassium hypochlorite, etc (See page 2 and claim 1).
CN ‘743 also disclose that in one embodiment, the weight ratio of the component A and the B component is (1-7)：1; or the weight ratio of the component A and the B component is (3-6.2)：1; or  the weight ratio of oxidant described in the component A and the synergist is 1：(0.001- 0.005);  or the weight ratio of oxidant described in the component A and the synergist is 1：(0.002- 0.004) or the weight ratio for stating modified potassium ferrate is 1：(0.2-0.7) (See middle of Page 2 of translation).
The mass fraction of sodium hypochlorite is 6%-10%, the aqueous sodium hypochlorite solution and the sodium hydroxide, the hydrogen-oxygen in solution. The weight ratio for changing potassium is 1：0.1：0.5；The aqueous sodium hypochlorite solution and the Fe (NO3)3·9H2O weight ratio is 1：0.5 (See bottom of page 3).
	In one embodiment, CN ‘743 disclose a composition comprising calcium hypochlorite, potassium permanganate, potassium ferrate, monopersulfate in high-efficiency sterilizing composition provide a synergistic effect and a long holding time with good stability, easy decomposing during sterilization, long action time, without residual poison, without secondary pollution, prevent water intaking source and environmental improvement (See bottom of page 4).

    As evidenced by Sodium Hypochlorite, Molecule of the Month October 2011, bleach contains from about 3 to 6% of sodium hypochlorite. As such bleach disclosed by Monzyk et al meets the limitation of sodium hypochlorite.  

Resolving the level of ordinary skill in the pertinent art, and Finding of prima facie obviousness
                                      Rational and Motivation (MPEP 2142-2143)

	It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of CN ‘743 with that of Monzyk et al to arrive at the instant invention.
         One of ordinary skill in the art would have been motivated to do so because  Monzyk et al teach a method of making an activated ferrate solution wherein the said solution/formulation has multiple benefits in disinfecting, cleaning and stain removal from teeth and other surfaces and is safe for the environment. Monzyk et al teach that the said formulations may comprise ferrate, water, alkali metal cations, bleach (i.e. sodium hypochlorite), surfactants, sodium thiosulfate, etc, and that said formulations are highly advantageous in household and industrial uses. CN ‘743 also teach a disinfecting solution comprising a combination of ferrate compound, a hypochlorite compound and permanganate or a sulfate compound such as monopersulfate. Both Monzyk et al and CN ‘743 provide guidance on the concentrations of the components and their ratios.
As such one of ordinary skill in the art would have been motivated to have combined the two teachings and select the desired ratios of components for a better disinfecting composition with optimum stability.  
	The claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 1-2, 5, 10-14 and 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma (US 20110076223) in combination with Monzyk et al (US 20110268672) and CN107509743.

Determination of the Scope and Content of the Prior Art
(MPEP §2141.01)
	Sharma teach a method for producing a ferrate solution by producing a ferrate intermediate material and then combining the intermediate material with a halogen or ozone solution (See abstract).
Sharma disclose the aqueous process which including placing the ferrate intermediate material, in a solution of either (i) sodium hypohalite, (OCl-) or in a halogen solution(X2), or (ii) in an ozone solution. The result is a ferrate solution (See [0030]-[0033]). 
 
Ascertainment of the difference between the prior art and the claims
Sharma lacks a disclosure on the addition of thiosulfate and the amounts. These are known in the art as taught by Monzyk et al and CN ‘743.  

                Resolving the level of ordinary skill in the pertinent art.

Monzyk et al and CN ‘743’s teachings are delineated above and incorporated herein. 

Finding of prima facie obviousness Rational and Motivation
 (MPEP 2142-2143)
	It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of CN ‘743 and Monzyk et al with that of Sharma to arrive at the instant invention.
         One of ordinary skill in the art would have been motivated to do so because all three references, Sharma, Monzyk et al and CN ‘743 teach solution formulations comprising ferrate and other components such as sodium hypohalites and thiosulfate for disinfecting purposes. While Sharma does not disclose an activating agent, Monzyk et al teach that ferrate solution/formulations have multiple benefits in disinfecting, cleaning and stain removal from teeth and other surfaces and is safe for the environment. Monzyk et al teach that the said formulations may comprise ferrate, water, alkali metal cations, bleach (i.e. sodium hypochlorite), surfactants, sodium thiosulfate, etc, their concentrations and that said formulations are highly advantageous in household and industrial uses. CN ‘743 also teach a disinfecting formulation comprising ferrates, sulfates and other components and provide guidance on the concentrations and ratios of such components. 
	In other words, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 
Additionally, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 5, 10-14 and 39-41 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-41, 44-45, 48-51 and 59-61 of copending Application No. 16/494,001 (US 20200085063) in view of Monzyk et al (US 20110268672). The obviousness-type double patenting rejection is appropriate because while the conflicting claims are not identical, the examined claims are not patentably distinct from the reference claims because the examined claims would have been obvious over the reference claims in view of Monzyk et al.
The examined claims are directed to an activated ferrate solution comprising: (a) water; (b) one or more cations selected from the group consisting of cations of alkali metals, cations of alkali earth metals, ammonium ions, and combinations thereof; (c) one or more activating agents selected from the group consisting of bicarbonate, thiosulfate, and a combination thereof; and (d) ferrate.
The reference claims are drawn to a liquid disinfectant solution, comprising: a ferrate having a concentration between approximately 1 to approximately 1000 µM in the liquid disinfectant solution, wherein the ferrate material comprises an oxycompound of iron in an oxidation state of six; a hypohalite salt having a concentration from approximately 0.02 to approximately 1.0 weight percent in the liquid disinfectant solution; sodium dodecyl sulfate (SDS) having a concentration from approximately 0.0010 to approximately 1.0 g/L in the liquid disinfectant solution; and water. 
The differences are minor modifications such as examined claims reciting the presence of a cation of alkali metal or earth metal and disclosing a surfactant in dependent claim 12, while the reference claim 39 recites sodium dodecyl sulfate. Also, the examined claims disclose the concentrations in percentages while the reference claims are in µM. these differences would have been obvious because they are obvious to one of ordinary skill in the art and because Monzyk et al teach solutions comprising ferrate, an alkali metal cation and the amount of ferrate in percentages. As such one of ordinary skill in the art is in possession of both the suggestions and motivation to alter the reference claims to arrive at the claimed invention with a reasonable expectation of success.  
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed on 08/09/22 have been fully considered but they are not persuasive.
Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Applicant’s main arguments are that the amendments overcome the rejections and that one of ordinary skill in the art would not have followed the teachings of Monzyk et al because Monzyk et al teach away from the usefulness of a composition that includes ferrate and thiosulfate. 
 The above arguments are not found persuasive and do not overcome the rejections. The amendments have removed the rejection of claims under anticipation, however the claims are clearly obvious over the combination of references. 
Applicant’s argument that Monzyk et al teach away from the combination of ferrate and thiosulfate is not persuasive because while Monzyk et al teach that sodium thiosulfate reduces ferrate to ferrous/ferric, there is no teaching that such composition is not capable of having a positive function, such as disinfecting.
Regarding the argument of teaching away, it is noted that courts have held that “In order to teach away, the prior art reference must “criticize, discredit, or otherwise discourage” the claimed invention. In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Examiner does not find that to be the case here. In particular, Monzyk et al only describes the process/reaction that occurs after combining sodium ferrate with a ferrate. However, Monzyk, clearly discloses sodium thiosulfate as an approved additive for the disclosed formulation. 
 It is also noted that the examined claims are to a solution comprising ferrate, thiosulfate and water. Monzyk et al clearly teach an embodiment wherein the composition comprises a ferrate, thiosulfate and water. 
Additionally, Applicant’s argument that one of skilled in the art would not contemplate the usefulness of a ferrate composition that includes thiosulfate is also irrelevant because there is no usefulness (function) limitation in the claimed invention, as the claims are drawn to a solution.  
Applicant also points to unexpected results provided in the Specification which show the effectiveness of the claimed aqueous solutions of ferrate/thiosulfate in oxidizing (removing) organic contaminants (pharmaceuticals) from aqueous samples (See Remarks, page 8). 
This argument is also not found persuasive because it fails to distinguish the claimed invention from the prior art’s teachings. 
While Applicant argues that the combination of ferrate and thiosulfate in Monzyk et al’s reference would not be expected to be effective, Applicant is arguing unexpected results in effectiveness of the same combination. The argument of unexpected results is also not sufficint to overcome the rejection because the same combination is taught by the prior art. 
Applicant’s arguments regarding the rejection of claims under obviousness type double patenting over the co-pending Application is not persuasive for the same reasons as stated above. 

Claims 1-2, 5, 10-14 and 39-41 are rejected. Claims 15, 21 and 42-45 are withdrawn.  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615. The examiner can normally be reached M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                          /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616